 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   FREDERICK H. SHULL, JR.,                           Case No. 2:18-cv-02352-RFB-NJK
 8                      Plaintiff,                                          ORDER
 9           v.
10   ROSEMAN UNIVERSITY, et al.,
11                     Defendants.
12
13          Before the Court is the Defendant’s Motion for Reconsideration [ECF No. 29]. The Court
14   does not find a basis for reconsidering its order on remand. While Defendant points to motions
15   that Plaintiff has filed regarding his alleged requests from the Court, the Court relied upon and
16   continues to rely upon his Amended Complaint as the operative and controlling document as to
17   his claims and requested relief. In his Amended Complaint, Plaintiff does not present a claim over
18   which this Court would have jurisdiction.
19          For the reasons stated above,
20          IT IS THEREFORE ORDERED that the Motion for Reconsideration [ECF No. 29] is
21   DENIED.
22
23          DATED: September 28, 2019.
24
                                                         __________________________________
25
                                                         RICHARD F. BOULWARE, II
26                                                       UNITED STATES DISTRICT JUDGE
27
28
